—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 23, 1998 (People v Vella, 247 AD2d 642), affirming a judgment of the County Court, Nassau County, rendered March 9, 1995.
*590Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). S. Miller, J. P., O’Brien, Ritter and Schmidt, JJ., concur.